Motion by petitioner to dismiss appeal of Benjamin Lazrus, appellant, denied, on condition that said appellant perfect his appeal and be ready to argue or submit it at the October Term, beginning October 2,1961; said appeal and the cross appeal by petitioner are ordered on the calendar for said term; they should be heard together. The record and the brief of appellant Lazrus must be served and filed on or before August 10, 1961. Beldock, Acting P. J., Ughetta, Kleinfeld, Christ and Pette, JJ., concur.